1
2
3
4
5
6
7
                     UNITED STATES DISTRICT COURT
8
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
9
                             WESTERN DIVISION
10
     E. RANDOL SCHOENBERG,                No. 2:18-cv-01738 JAK (AGRx)
11
                             Plaintiff,   JUDGMENT
12
                – v. –                    JS-6
13
     FEDERAL BUREAU OF
14   INVESTIGATION,
15                        Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28
1
2          The Court has considered Defendant’s motion for summary judgment, as
3    well as the memorandum of points and authorities and evidence filed in support
4    thereof, as well as the documents filed in opposition thereto. On April 29, 2019,
5    the Court granted Defendant’s motion for summary judgment. Dkt. No. 43.
6    Pursuant to Federal Rule of Civil Procedure 58, the Court hereby ENTERS
7    JUDGMENT in favor of Defendant, and against Plaintiff. The Court directs the
8    Clerk of Court to close the file in this matter.
9          IT IS SO ORDERED.
10
11   Dated: May 28, 2019                      __________________________________
12                                            JOHN A. KRONSTADT
                                              UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 1
